Citation Nr: 1515600	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of educational benefits in the amount of $2784.00.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of an April 2012 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO) that denied the Veteran's request for a waiver of recovery of an overpayment of educational benefits in the amount of $2784.00.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $2784.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

The Veteran contends that he attempted to file a waiver within the 180 day time on February 23, 2012 but that the fax did not complete.

A review of the Veteran's claims file reflects that the Veteran was notified that an overpayment in the original amount of $2784.00 was created, but that the Veteran did not file a request for waiver of recovery of overpayment until April 3, 2012, more than 180 days later after the initial notification in September 2011.  The April 2012 decision also noted that the Veteran had been notified of the 180 day time limit for filing an application for waiver.  However, while the September 2011 notice from the Debt Management Center (DMC) alerted the Veteran of his right to request a waiver, and stated that information regarding the waiver option was provided on a document entitled "Notice of Rights and Obligations", a copy of the document entitled "Notice of Rights and Obligations" is not enclosed in the Veteran's claims file which was uploaded to Virtual VA. 

The Board believes this document is important in this case, as the September 2011 notice of overpayment does not alert the Veteran of the requirement that he file his waiver request within 180 days of the September 2011 letter.  Accordingly, the RO should locate the "Notice of Rights and Obligations" which was provided to the Veteran as an enclosure to the September 2011 notice of overpayment letter, and associate it with the claims file.

Additionally, in his March 2013 substantive appeal, the Veteran also raised the validity of the debt.  He contended that he was told by a VA representative that he was owed money and that when he received the funds he thought there was no problem.  Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).

While the issue of whether the creation of a debt was proper has not been addressed by the AOJ and is not currently before the Board, the issue of the validity of the debt is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in general, the threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of recovery of indebtedness when the validity of the debt is challenged.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

If the overpayment of the educational benefit is found to be valid, the question becomes whether a waiver of recovery that overpayment can be granted.  If the debt is deemed invalid, then the question of waiver of recovery of the overpayment becomes moot. 

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the Veteran's claim of whether the debt in the amount of $2784.00 for overpayment of education benefits is valid.  Notice of the decision and appellate rights should be provided to the Veteran and her representative.  The issue of the validity of the debt should be returned to the Board only if an appeal is timely completed.

2.  Attempt to obtain a copy of a "Notice of Rights and Obligations" attachment enclosed with two DMC demand letters dated in August 2011 and September 2011 pertaining to compensation overpayments.  Efforts to obtain this document should be recorded in the claims file.  
 
3.   After the above development is completed, the AOJ should review the claims file and readjudicate the claim for a waiver of recovery of overpayment of educational benefits in the amount of $2784.00.  

4.  If the Veteran's request for a waiver of recovery of the overpayment remains denied, provided the Veteran with a supplemental statement of the case (SSOC) and be given the legally requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




